Citation Nr: 0842814	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for irritable bowel 
syndrome (hereinafter, "IBS").

3.  Entitlement to service connection for peptic ulcer 
disease (hereinafter, "PUD").

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for lesions and 
keratoses.

6.  Entitlement to service connection for a major depressive 
disorder (hereinafter, "depression").




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to November 
1966, January 9, 1973 to January 24, 1973, and November 1990 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
in Cleveland, Ohio, which denied service connection for 
hypertension, IBS, PUD, a left knee disability, lesions and 
keratoses, and depression.

The veteran testified at an April 2004 RO hearing and before 
the undersigned at a September 2008 Travel Board hearing, a 
transcript of which have been associated with the file.  

The issue of service connection for a left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension first manifested in service; 
he has indicated treatment immediately thereafter; and he has 
a current diagnosis of hypertension.  

2.  The veteran is currently diagnosed with IBS, there is an 
in-service diagnosis of IBS, and the medical evidence shows a 
nexus between the two diagnoses.  

3.  The veteran is not currently diagnosed with PUD, nor was 
he diagnosed with PUD in the year following his discharge 
from service.  

4.  The veteran is currently diagnosed with lesions and 
keratoses, there is an in-service diagnosis of lesions and 
keratoses, and the medical evidence shows a nexus between the 
two diagnoses.

5.  The veteran is currently diagnosed with depression, there 
is an in-service diagnosis of depression, and the medical 
evidence shows a nexus between the two diagnoses.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is 
granted.  See 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. § 
3.303; 3.304 (2008).

2.  Entitlement to service connection for IBS is granted.  
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.303; 3.304.

3.  PUD was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.303; 3.304, 3.307, 3.309.

4.  Entitlement to service connection for lesions and 
keratoses is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 
3.303; 3.304.

5.  Entitlement to service connection for depression is 
granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.303; 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2001 gave the veteran both second- 
and third-element notice regarding the hypertension, IBS, 
PUD, lesions and keratoses, and depression claims.  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  That letter also gave the veteran notice of the 
first three parts of the first-element Dingess notice.  

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate his claim prior to initial 
adjudication, this was not prejudicial to the veteran because 
he was subsequently provided adequate notice in March 2006 
and June 2006 letters, after which he had some 18 months to 
respond with additional argument and evidence.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  After that 
time, the RO readjudicated the claim in January 2008, issuing 
a supplemental statement of the case (SSOC).  See id.  This 
notice and readjudication cured any prior VCAA notice defects 
as set forth below.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1324 (Fed. Cir. 2007).  

In Pelegrini v. Principi, the Court held that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
(SMRs) and VA medical records are in the file, with the 
exception of the veteran's entrance examination from November 
1991, which he states took place at Camp Perry.  The RO and 
the veteran attempted to obtain the veteran's SMRs, and have 
obtained all available records.  The veteran does not 
complain about the absence of the entrance examination, and, 
given the resolution of the claims, the presence of the 
entrance examination in the file would not materially change 
the analysis.  Additionally, the Board notes the veteran's 
SMRs contain minimal information regarding his health in 
service.  At both the Travel Board hearing and the RO 
hearing, the veteran stated there were no doctors associated 
with his unit in the Coast Guard.  The veteran saw a doctor 
upon return to the CONUS at Governor's Island, New York, in 
April 1991, records of which are associated with the file.  
Also, the Board notes the veteran participated in a VA-
sponsored study of Gulf War veterans roughly between 1999 and 
2001.  Both the RO and the veteran have attempted to retrieve 
records of this treatment, to no avail.  The release form 
signed by the veteran is, however, associated with the file, 
and describes the purpose and scope of the study.  The Gulf 
War study's focus was on undiagnosed illnesses and chronic 
pain, along with psychological factors.  Because the Board 
denies service connection only for PUD, a known, diagnosed 
disease, review of Gulf War study records would not 
materially alter the analysis regarding that issue, and they 
are not necessary to the present adjudication.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible. 

Inasmuch as the veteran was not at fault for the loss of any 
missing records, VA is under heightened obligation to assist 
the veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has 
undertaken the required procedures to locate and reconstruct 
the veteran's records, but remains unsuccessful.  The veteran 
has at no time referenced other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims which are not now associated with the file.  All 
relevant records that could be located have been associated 
with the file.  The Board finds that the duty to assist is 
discharged.

The RO provided the veteran appropriate VA examinations in 
September and December 2002.  The Board grants service 
connection for hypertension, IBS, lesions and keratoses, and 
depression, as discussed below.  Thus, any insufficiency in 
these examinations is of no effect because their purpose, 
evaluating the veteran's entitlement to service connection, 
has been fulfilled.  Thus, the Board considers the VA PUD 
examination for sufficiency.  It is the objective symptoms of 
the disability that guide VA's assignment of a rating, all of 
which were adequately addressed in the PUD examination.  The 
Board finds this examination was adequate.  Both pre- and 
post-VA examination treatment records are consistent with the 
examinations and thus, the Board finds that no further action 
is needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

At the outset, the Board notes the veteran has stated he is 
claiming disabilities arising solely from his service in the 
Gulf from November 1990 to May 1991.

A.  Hypertension

The veteran claims service connection for hypertension.  An 
April 1991 in-service consultation note from Dr. B at 
Governor's Island diagnosed the veteran with labile 
hypertension.  Records from the Tri City Medical in 2001 
reflect a diagnosis of hypertension controlled by medicine.  
The September 2002 VA examination also reflects a current 
diagnosis of hypertension that was, according to the 
veteran's report, first diagnosed in service.  The examiner 
did not review the claims file.  

At the RO hearing, the veteran discussed his diagnosis with 
hypertension on Governor's Island upon his return to the 
CONUS, and related that the doctor suggested he stay there 
for treatment.  The veteran did not want to be separated from 
his group, so he traveled home with them shortly thereafter 
and received treatment once back home.  

The veteran stated at the Travel Board hearing that he was 
not diagnosed with hypertension before going to the Gulf and 
stated he thought it was due to stress incurred there.  While 
the veteran is not a medical professional with the expertise 
to diagnose the etiology of a disease, the Board accepts his 
statement that he was not diagnosed with hypertension prior 
to service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board applies the benefit of the doubt rule regarding 
this claim.  38 U.S.C. §5107(b).  There is evidence of an in-
service diagnosis of hypertension; the veteran has indicated 
having received treatment for hypertension immediately 
following service; and there is a current diagnosis of 
hypertension.  Given the aforementioned, the Board grants 
service connection for hypertension.



B.  IBS

The veteran also claims service connection for IBS.  An April 
1991 in-service consultation note from Dr. B at Governor's 
Island diagnosed the veteran with IBS.  The September 2002 VA 
examination report reflects a current diagnosis for IBS and a 
conclusion that it is more likely than not related to the 
veteran's service.  At the Travel Board hearing, the veteran 
said his problems with IBS began towards the end of his time 
in the Gulf.  At the RO hearing, he described his diet of MRE 
and local civilian food, the latter of which caused rectal 
bleeding, stomach cramps, and diarrhea.  He stated he 
"lived" on Tums and Pepto-Bismol and any sort of pills they 
had at sick bay.  As noted, there was no doctor associated 
with the veteran's unit in the Gulf.  The veteran stated at 
the RO hearing that he continued to have stomach cramps and 
regurgitation at that time.

The Board applies the benefit of the doubt rule regarding 
this claim.  38 U.S.C. §5107(b).  The evidence shows a 
current diagnosis of IBS with medical evidence of a nexus to 
an in-service diagnosis of IBS.  See Hickson, 12 Vet. App. at 
253.  On this basis, the Board grants service connection for 
IBS.

C.  PUD

The veteran claims service connection for PUD.  An April 1991 
in-service consultation note from Dr. B at Governor's Island 
listed PUD as a provisional diagnosis.  July 1998 records 
from EMH Regional Medical Center include diagnoses of other 
stomach-related ailments, but no diagnosis of PUD.  July 17, 
1998 records of an esophagogastroduodenoscopy with biopsy 
reflect a 2 cm hiatal hernia, Grade III distal esophagitis, 
small duodenal ulceration of the bulb and mild duodenitis, 
and mild antritis.  Again, these records reflect no diagnosis 
of PUD.

The VA examiner, in a September 2002 report, stated he relied 
on the veteran's history to enter his diagnosis of PUD and 
noted in a handwritten note that there was no UGI series.  
Following administration of an UGI series in October 2002, it 
was concluded that there was no pathology of the upper 
gastrointestinal tract.

On this evidence, the Board concludes service connection on a 
direct basis is not warranted.  There is no evidence of a 
current diagnosis of PUD.  See Hickson, 12 Vet. App. at 253.  
On this basis, the Board finds the preponderance of the 
evidence is against the veteran's claim.  The Board gives a 
veteran the benefit-of-the-doubt when the evidence is equally 
for and against a claim; however, when, as here, the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is inapplicable.  See 38 U.S.C. 5107(b); 
Gilbert, 1 Vet. App. at 55-56.  Direct service connection for 
PUD is denied.  

The Board also considers service connection for PUD on a 
presumptive basis.  Service connection may be established for 
a current disability, such as peptic ulcers on the basis of a 
legal presumption that certain chronic diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C. §§ 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Presumptive 
service connection for peptic ulcers may be established by 
showing that the veteran served continuously for more than 90 
days during a period of war and that the peptic ulcers 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a).  Here, there is no evidence of a diagnosis 
of peptic ulcers in the year following discharge or 
currently; the presumption is inapplicable.  See 38 C.F.R. § 
3.307(a).

D.  Lesions and Keratoses

The veteran claims service connection for lesions and 
keratoses.  There are no pre-service reports, either on the 
1986 or 1987 yearly reserves medical examinations, of lesions 
or keratoses.  As noted, the veteran's 1990 entrance 
examination is unavailable.  There is a consistent report of 
a scar on the veteran's buttocks from a cyst removed in 1965.  
A March 1991 SMR states the veteran had a skin lesion lateral 
to the right eye which scales off periodically, a lesion mid-
forehead, and skin tags on the right eyelid and trunk.  The 
note states these all had appeared since the veteran's 
deployment in November 1990.  The April 1991 consultation 
note from Dr. B at Governor's Island states the veteran had 
facial and trunk dermopathy.  The provisional diagnoses were 
actinic keratoses-facial and papular lesions-right lateral 
chest-etiology undetermined.  A keratosis is any horny 
growth, such as a wart (also known as a verruca), or callus.  
See Dorland's Illustrated Medical Dictionary 996 (31st ed. 
2007).  Actinic keratoses are any sharply outlined, red or 
skin-colored, flat or elevated, verrucous or keratotic 
growths that sometimes develop into cutaneous horns or give 
rise to a squamous cell carcinoma and are caused by excessive 
exposure to sun.  See id.  Papular lesions refer to small 
circumscribed, superficial, solid elevations of the skin less 
than 1 cm in diameter that are pathological or traumatic 
discontinuities of tissue.  See id. 1039 (lesions), 1393 
(papular, papule).

The Board notes the January 1993 yearly reserves examination 
the veteran underwent, in which he states he was presently in 
good health and taking no medication.  The veteran also 
indicated no skin diseases on a checklist.  In the Travel 
Board hearing, the veteran detailed the difficulty he had the 
day of the examination getting anyone to help him, stated he 
was flustered that day, and that he rushed through the 
checklist.  

A November 2, 2001 record from Tri City Medical found a 
verruca mid-forehead and several under his armpit with some 
skin tags.  The doctor removed all of them and also stated 
that it still seems that a lot of this is from his Gulf War 
experience.  A skin tag, also known as acrochordon, is a type 
of papillomatous skin lesion.  See Dorland's Illustrated 
Medical Dictionary 20 (31st ed. 2007).  The veteran underwent 
a VA examination in September 2002.  At this time, the 
examiner noted there were multiple scars present of the 
temporal areas, the forehead and both forearms, but that 
there were no active lesions.  There was no ulceration, 
exfoliation, or crusting and no associated systemic or 
nervous manifestations.  The diagnosis was keratosis of the 
face and arms, removed.  The examiner opined that the 
keratosis was more likely than not present in service but 
that it preceded active duty.  The examiner did not review 
the claims file.

The veteran testified at both the RO hearing and the Travel 
Board hearing to sun exposure during his time in service and 
stated that the lesions appeared when he came back from the 
Gulf.  He also stated he has to go to a doctor every year or 
two to have lesions or keratoses burned or frozen off.

The Board concludes the evidence is in equipoise.  The 
veteran's statements regarding his difficulties with the 
hospital personnel and the checklists on the 1993 examination 
are credible and the Board discounts the credibility of that 
self-report as a full statement of his medical profile at 
that time.  The March 1991 SMR, which is the closest report 
in time to the appearance of the lesions and keratoses, 
specifically states the skin problems were not present before 
the veteran's service.  The Board also notes the November 
2001 private doctor's opinion that many of the veteran's 
symptoms seemed to be a result of his service in the Gulf.  
While the VA examiner opined the keratosis more likely than 
not preceded active duty, he did not review the claims file, 
where he would have seen the March 1991 report specifically 
stating that the lesions and skin tags had appeared after the 
veteran's deployment.  The medical dictionary reflects that 
the terminology used to describe lesions and keratoses is 
fairly interchangeable at least so far as lesions, keratoses, 
and skin tags are concerned, and, thus, the Board concludes 
that the evidence supports a finding that the veteran has a 
current diagnosis of lesions and keratoses.  The in-service 
medical records show the incurrence or aggravation of 
lesions, keratoses, and skin tags in service, and medical 
evidence after service shows chronicity of the disabilities, 
which appear in their natural course to become physically 
manifest every year or two.  See 38 C.F.R. § 3.303(b).  Thus, 
the Board concludes the evidence is at least in equipoise and 
grants service connection for lesions and keratoses.  See 38 
U.S.C. § 5107(b); Hickson, 12 Vet. App. at 253.  

E.  Depression

The veteran claims service connection for depression.  An 
April 1991 in-service consultation note from Dr. B at 
Governor's Island stated that the veteran was chronically 
depressed due to marital discord.  The veteran reported at 
the Travel Board hearing that he was never depressed before 
service, which is confirmed by his sister, M.A.M.'s letter.  
While not medical professionals, the Board takes the sister's 
lay report of the veteran's general behavior before and after 
service at face value, as well as the veteran's report that 
he had no pre-service psychological treatments or diagnoses.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran was 
separated as of 1989 from his wife, who divorced him around 
the time of his deployment to the Gulf.  The veteran's 
mother, father, brother, 2 best friends, and dogs all died 
during the 1990s.  An August 1995 diagnostic sheet from Tri 
City Medical reflects a diagnosis of depression.  A November 
2, 2001 note from Tri City Medical says the veteran still 
gets down quite a bit but continues to take his Prozac; the 
note also states that it seems a lot of it came from the 
veteran's time in the Gulf.

A VA readjustment therapist noted in June 2002 that the 
veteran's report and his clinical history supported a 
conclusion that his deployment to the Middle East may have 
triggered the onset of depressive symptoms which appear to 
have been fairly persistent since that time.  In an August 
2002 note, the readjustment therapist wrote that the 
veteran's deployment to the Persian Gulf coupled with 
numerous stressful events (losses of father and brother as 
well as vet's divorce) appear to have initiated onset of 
depressive symptoms.  These symptoms are likely to have been 
exacerbated by pre-existing Axis II features (obsessive-
compulsive, avoidant, schizoid personality disorder) making 
the already difficult job of serving in war-time even more 
stressful for this veteran.  

The VA examiner in December 2002 stated that the veteran's 
records indicated his marital stressors added significantly 
to the development of major depression.  The examiner 
reviewed the veteran's claims file.  The examiner stated the 
veteran's personality problems left him prone to developing 
major depression, though in the context of the current 
evaluation, the examiner said, they seem irrelevant.  The 
examiner noted there was adequate documentation that 
depression developed during active duty and that there was no 
record of it having been treated previous to that.  

The evidence reflects a current diagnosis of depression, an 
in-service diagnosis of depression, and sufficient medical 
evidence to show a nexus between the veteran's service in the 
Gulf and his depression.  See Hickson, 12 Vet. App. at 253.  
While there is evidence supporting a conclusion that the 
veteran's depression was not caused in whole by his service 
or events during service, it is insufficient to establish 
that the veteran's depression is due to intercurrent causes 
for VA compensation purposes. See 38 C.F.R. § 3.303(b).  
Thus, giving the veteran the benefit-of-the-doubt, the Board 
grants service connection for depression.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.303, 3.304.
ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for IBS is granted.

Entitlement to service connection for PUD is denied.

Entitlement to service connection for lesions and keratoses 
is granted.

Entitlement to service connection for depression is granted.


REMAND

The Board must remand the service connection claim regarding 
the left knee to the RO for additional development.  The 
veteran and his buddies from service state he injured the 
knee jumping off a truck during service; there are, however, 
no medical records from service documenting this.  The 
veteran stated there was no doctor associated with his Coast 
Guard unit in the Gulf, which explains the lack of a 
contemporaneous report for this injury in SMRs.  The veteran 
has consistently reported this in-service injury in both RO 
and Travel Board hearings.  The veteran has reported an old 
football injury to the knee but did not think that was the 
cause of his injury.  Also, there has been no VA examination 
of the veteran's left knee.  While the veteran, his buddies, 
and his daughter state, and the medical records tend to show, 
that the veteran has current knee problems, the Board must 
review a current VA examination of the veteran's left knee in 
order to give this issue full consideration required by law.  

As a result, the Board concludes a VA examination is 
required.  In McLendon v. Nicholson, the Court held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  20 Vet. App. 79, 81 (2006).  The evidence suggests 
a current disability, an in-service event or injury, and 
there are indications that the current disability may be 
related to the in-service event or injury, but there is 
insufficient evidence to decide this case.  Thus, a VA 
examination is required.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current diagnosis of a 
left knee disability.  Following an 
examination, the examiner is asked to 
address whether it is at least as likely 
as not that any current left knee 
disability had its onset during service 
(i.e. is related to a disease or injury in 
service); or, in the alternative, whether 
the disability pre-existed service and 
worsened therein beyond the normal 
progression of the condition.  A complete 
rationale for all opinions must be 
provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


